          Case 6:13-cv-06458-CJS-MWP Document 577 Filed 12/13/18 Page 1 of 49




Attorneys at Law


Christopher M. Farella
t 973.639.8541
f 973.639.8739
CFarella@ebglaw.com

                                                                           December 13, 2018

    VIA ECF

    Honorable Marian W. Payson
    United States District Court
    Western District of New York
    100 State Street
    Rochester, NY 14612

              Re: Christopher Hart, et al. v. Crab Addison, Inc. d/b/a Joe's Crab Shack, et al.
                  13-CV-6458-CJS

    Dear Judge Payson:

             Epstein Becker & Green, P.C. (“EBG”) hereby submits this supplemental letter brief in
    lieu of a more formal brief, in opposition to the pending Motion for Sanctions. As described more
    fully below, and inclusive of the arguments set forth in previous filings and during oral argument
    in this proceeding, EBG respectfully requests this Court to deny Plaintiffs’ Motion for Sanctions.

                                                      RELEVANT FACTS

             With the benefit of the briefing in April and May 2018, the arguments of June 6, 2018 and
    the testimony on October 25, 2018, Plaintiffs’ grounds for sanctions against EBG on this record is
    even further unsupportable and would, if granted, be fundamentally unfair. It is important to note
    the facts gathered to date concerning EBG’s involvement apply to a narrow window of time – that
    is, February 18, 2015 to March 19, 2015. Viewing EBG’s conduct in that compressed interval it
    is plain and simple that EBG’s actions did not in any way rise near to the level necessary in order
    to impose sanctions under any legal theory.

            It is undisputed that the original class list was prepared solely by Ignite’s in-house counsel
    Robin Martin. To create this original list, Ms. Martin engaged in an “arduous” process consisting
    of melding two separate sets of payroll records from two different payroll providers, which then
    had to be compared against a master human resources list. The latter file was inadvertently
    included in the Notice List, and contained the excess data that should not have been provided to
    Plaintiffs’ counsel.



             Epstein Becker & Green, P.C. | One Gateway Center | Newark, NJ 07102 | t 973.642.1900 | f 973.642.0099 | ebglaw.com

Firm:47513147v1
          Case 6:13-cv-06458-CJS-MWP Document 577 Filed 12/13/18 Page 2 of 49


    Hon. Marian W. Payson, USDJ
    December 13, 2018
    Page 2




           More specifically, on February 18, 2015, the Notice List was provided to EBG by Ignite in
    approximately 250 spreadsheets, broken down by restaurant location, containing the contact
    information for the purported potential opt-in Plaintiffs; EBG delivered the data to Plaintiffs’
    counsel in email and overnight mail on a disk in the same form that it was maintained by Ignite.
    See March 12, 2015 letter from Kenneth Kelly, Esq. (“Kelly Letter”) at p. 1 [D.E. 84]; see also
    Testimony of Steven Metzger (“Metzger Testimony”) at p. 21, lines 4-13[D.E. 576-2].1
    Unbeknownst to EBG and Ignite, two of those files inadvertently contained a company-wide
    master human resources file that should have never been provided to Plaintiffs’ counsel. See
    Metzger Testimony at p. 21, lines 16-18 and p.27, lines 10-13.

            EBG subsequently provided the data in these spreadsheets in a single, consolidated
    spreadsheet at Plaintiffs’ counsel’s insistence. See Kelly Letter at p. 2. Because the consolidated
    spreadsheet merely electronically consolidated the data in the individual lists, it too, included all
    of the individuals contained on the master human resources list. See Metzger Testimony at p. 26,
    line 20 to p. 27, line 13.

            Mr. Metzger testified, consistent with an earlier affidavit filed in this proceeding, this was
    an unintentional error; Ignite never meant to cause this happen. Ms. Martin was unaware of the
    error – in fact, it was believed this original list was accurate. See Metzger Testimony, p. 21, line
    16-18. Nevertheless, Ignite takes full responsibility for the errors in that first list. Id. at p. 27, line
    24 to p. 28 line 1 (“[T]o the extent that there was responsibility for what went out, that would have
    rested with [Ms. Martin] and the company.”).

            To somehow justify EBG’s continued presence in this matter, Plaintiffs purport to take
    issue with the fact that EBG originally had stated only 30,000 names would appear on the list, but
    the lists that were provided contained closer to 120,000. Pl. Suppl. Br. at 9. Interestingly,
    Plaintiffs’ counsel was obviously satisfied with EBG’s explanation of this discrepancy at the time
    it occurred. In fact, after “confer[ring] in good faith” with EBG about this and other issues
    regarding the accuracy of the list, Plaintiffs’ counsel contemporaneously informed this Court
    “[b]ased on defendants’ representations that they will produce a complete and accurate class list
    without duplicates, and that they will work with us…we do not believe that a conference is
    necessary at this time to resolve our concerns regarding the class list[.]” See March 19, 2015 letter




    1
     Although the documents referred to herein are listed on the docket, they are also provided for the
    Court’s convenience as attachments to this letter brief as Ex. A (Kelly Letter), Ex. B. (pertinent
    portions of Metzger Testimony).

Firm:47513147v1
            Case 6:13-cv-06458-CJS-MWP Document 577 Filed 12/13/18 Page 3 of 49


    Hon. Marian W. Payson, USDJ
    December 13, 2018
    Page 3




    from Jared Cook, Esq. (“Cook Letter”) 2 at pp. 1-2. This Court canceled a previously scheduled
    conference based on this letter.

           The reality is EBG never had the opportunity to work with Plaintiffs’ counsel on correcting
    the accuracy of the list. On March 30, 2015, EBG was no longer counsel of record for Defendants.
    [D.E. 85, 87-88](Notice of Appearance of Ogletree Deakins Nash Smoak & Stewart, P.C.
    (“Ogletree”)). EBG had no other involvement in this case from that point forward, including no
    chance to assess any issues with the list or correct any errors.

                                         LEGAL ARGUMENT

          SANCTIONS SHOULD NOT BE IMPOSED AGAINST EBG OR ITS ATTORNEYS

            Plaintiffs have failed to demonstrate that EBG’s actions fall within any sanctionable
    conduct under Federal Rules of Civil Procedure 16 and 37, and 28 U.S.C. § 1927 (as well as the
    court’s inherent power). Indeed, their motion, as well as the evidence marshalled throughout this
    proceeding, lacks even the most basic foundation for this Court to even consider sanctions, much
    less ordering them. Moreover, even if EBG’s actions called for sanctions (which they do not)
    Plaintiffs have not provided this Court with any credible legal basis disputing that the May 17,
    2016 stipulation precludes sanctions against EBG. Accordingly, Plaintiffs’ motion should be
    denied, as is without merit as against EBG.



                  A. Plaintiffs Cannot Demonstrate EBG Committed Sanctionable Conduct


             The common theme intertwined in each of the legal theories Plaintiffs espouse in support
    of their motion is that sanctions serve as punishment and a deterrent for willful, culpable and
    improper behavior. The facts adduced throughout this proceeding fall woefully short of showing
    EBG engaged in any such behavior. Here, EBG provided a Notice List that it believed at the time
    (as did its client) accurately portrayed the data that Judge Siragusa’s order required. Within weeks,
    there were several discussions and communications with Plaintiffs’ counsel, culminating in a
    “good faith” conference where EBG represented it would look deeper into the accuracy of the list.
    Plaintiffs’ counsel represented to this Court it was satisfied with that agreement and there was, at
    the time, no further need for the Court’s intervention. Less than two weeks after that conference,



    2
        Ex. C, hereto.


Firm:47513147v1
          Case 6:13-cv-06458-CJS-MWP Document 577 Filed 12/13/18 Page 4 of 49


    Hon. Marian W. Payson, USDJ
    December 13, 2018
    Page 4




    EBG was no longer counsel of record in the case, and therefore lacked the opportunity to analyze,
    address or otherwise correct any errors in the original list.

             Federal Rule of Civil Procedure 16(f)(1), "on motion or on its own, the court may issue
    any just orders, including those authorized by Rule 37(b)(2)(A) (ii-vii), if a party or its attorney . .
    . fails to obey a scheduling or other pretrial order." Indeed, the Supreme Court has stated that
    "sanctions for violation of . . . scheduling orders `must be applied diligently both to penalize those
    whose conduct may be deemed to warrant such a sanction, and to deter those who might be tempted
    to such conduct in the absence of such a deterrent.'" Miltope Corp. v. Hartford Cas. Ins. Co., 163
    F.R.D. 191, 194 (S.D.N.Y. 1995) (quoting Roadway Exp., Inc. v. Piper,447 U.S. 752, 753 (1980))
    (noting that "[d]ue regard for the need to vindicate the public interest in the sound administration
    of justice" warrants "the imposition of a fine, payable to the Clerk of the Court," and that "purpose"
    of such fine "imposed upon an offending attorney" is "essentially punitive and deterrent").

            The evidence in this regard does not warrant application of Rule 16 sanctions. EBG did
    not disregard, or in any way fail to comply with, Judge Siragusa’s Order. On the date and time
    required to do so, EBG provided, on behalf of Defendants, what it believed to be the Notice List
    called for in that Order. Nevertheless, through absolute inadvertence, it contained an error. EBG
    endeavored along with Plaintiffs’ counsel to analyze the error and revisit the accuracy of the list
    (as demonstrated through the Cook Letter), but was replaced by Ogletree before it had any
    opportunity to do so.

             Similarly, EBG’s conduct does not rise to the level necessary for the imposition of
    sanctions under Rule 37. Sanctions under Rule 37 of the Federal Rules of Civil Procedure for
    failure to comply with a discovery order is a drastic penalty reserved in general for culpable
    conduct, such as willful and conscious disregard of a court order. See, e.g., Houghton v.
    Culver, 467 F. App'x 63, 65 (2d Cir. 2012) (affirming district court's dismissal of action under
    Rule 37(b)(2) for plaintiff's failure to comply with three pretrial orders and failure to prepare for
    trial); John B. Hull, Inc. v. Waterbury Petroleum Products, Inc., 845 F.2d 1172, 1176 (2d Cir.
    1988) (sanctions such as "[d]ismissal under Rule 37 [are] warranted . . . where a party fails to
    comply with the court's discovery orders willfully, in bad faith, or through fault")
    (citing Salahuddin v. Harris, 782 F.2d 1127, 1132 (2d Cir.1986)).

           In its initial brief to this Court, EBG listed the numerous factors relevant to a district court's
    exercise of its broad discretion to order sanctions under Rule 37. Plaintiffs have not even attempted
    to apply any of these factors to EBG either in their initial briefing, their arguments in Court, or in
    the supplemental briefing. Instead, Plaintiffs paint EBG’s conduct with broad, conclusory
    brushstrokes, pointing only to a representation of the size of the list that was different from what
    was subsequently produced. Again, EBG and Plaintiffs’ counsel discussed that issue and EBG

Firm:47513147v1
          Case 6:13-cv-06458-CJS-MWP Document 577 Filed 12/13/18 Page 5 of 49


    Hon. Marian W. Payson, USDJ
    December 13, 2018
    Page 5




    agreed to revisit it, but shortly thereafter, was replaced as counsel by Ogletree. This hardly
    presents the situation calling for sanctions under Rule 37. Instead, applying the Rule 37 factors to
    the record evidence of EBG’s conduct demonstrates this was inadvertence, pure and simple, and
    not some willful or conscious gamesmanship that this Court needs to punish.           Accordingly,
    Plaintiffs’ motion should be denied.

            Finally, 28 U.S.C. § 1927 does not support sanctions against EBG in this matter. Sanctions
    under Section 1927 require a showing that an "attorney's actions are so completely without merit
    as to require the conclusion that they must have been undertaken for some improper purpose such
    as delay," and "a finding of conduct constituting or akin to bad faith." In re 60 East 80th Street
    Equities, 218 F.3d 109, 115 (2d Cir. 2000). In other words, imposition of a sanction under § 1927
    requires a "clear showing of bad faith". Kamen v. American Telephone & Telegraph Co., 791 F.2d
    1006, 1010 (2d Cir.1986) (quoting State of West Virginia v. Chas. Pfizer & Co., 440 F.2d 1079,
    1092 (2d Cir.), cert. denied, 404 U.S. 871, 92 S.Ct. 81, 30 L.Ed.2d 115 (1971)). As stated above,
    EBG’s conduct does not rise to the level of anything even remotely resembling bad faith.
    Accordingly, Plaintiffs’ motion for sanctions under this provision should be equally denied.

                  B. The Settlement in the Bankruptcy Action Precludes Any Relief Against EBG

             EBG raised at oral argument on June 6, 2018 the preclusionary effect of the Stipulation of
    Settlement (“Stipulation”) as a bar to the sanctions action herein. Plaintiffs could not then, and
    fail to now, present any legal theory permitting them to continue against EBG in light of this
    document. In fact, at oral argument, Plaintiffs’ only theory – without any evidence whatsoever -
    is that failing to carve out EBG from the settlement of all claims was a scrivener’s error.

             Under New York law, a court must find the intent of the parties to a contract as a matter of
    law if that intent is clear from the language of the contract. Commander Oil Corp. v. Advance Food
    Serv. Equip., 991 F.2d 49, 51 (2d Cir.1993). Here the cited language of the settlement agreement,
    which was drafted, reviewed and executed by counsel in this matter is absolutely clear and
    unambiguous. Paragraph 8 is an all-encompassing release, which releases all parties, and their
    counsel, from any claims, known or unknown, at the time of settlement. See Ex. D. This paragraph
    reads, in pertinent parts, “…Employee Class Members…shall, without further action irrevocably
    and unconditionally, fully, finally and forever waive, release, acquit and discharge each of the
    Debtors …and Related Parties ... from any claim …damages, demand, …liability, … whether
    known or unknown, direct or indirect, liquidated or unliquidated, fixed or contingent, foreseen or
    unforeseen, matured or unmatured, in law, equity, or otherwise, from the beginning of time through
    the Effective Date.” The paragraph continues and defines “Related Parties” as, among other
    things, attorneys; but it does expressly carve out the Ogletree/Fisher Phillips parties. See id.


Firm:47513147v1
          Case 6:13-cv-06458-CJS-MWP Document 577 Filed 12/13/18 Page 6 of 49


    Hon. Marian W. Payson, USDJ
    December 13, 2018
    Page 6




    Neither EBG nor any of its attorneys are carved out here or anywhere else in the document.
    Moreover, paragraph 17 of the Agreement contains a merger/integration clause, stating that the
    Agreement constitutes the “entire agreement between the Parties with respect to the transactions
    set forth herein” and supersedes any and all prior discussions or representations.

            Settlement agreements draw upon standard contract principles. As part of the consideration
    for the payment to Plaintiffs in this matter, they gave up their right to pursue EBG for any
    additional sums, regardless of the theory. The Agreement was negotiated among all counsel,
    contains a merger clause, and thus explicitly protects EBG from further fee or other damage
    requests. EBG’s allegedly sanctionable conduct was indeed known at that time of the drafting and
    execution of this document; in fact, Plaintiffs specifically provided for a carve out of the Ogletree
    and the Fisher Phillips parties from the Agreement so as to continue pursuing them for sanctions.
    EBG was not included in this carve-out, and as a result, is protected by the release from any further
    claims, including those sought herein.

                                             CONCLUSION

            For the foregoing reasons, as well as those contained in previous briefs and at oral
    argument, Plaintiffs’ Motion for Sanctions should be denied as to Epstein Becker & Green, P.C.
    for the conduct alleged, as none of the applicable legal standards can be met under the record facts
    of this matter.


                                                          Respectfully submitted,




                                                          Christopher M. Farella




Firm:47513147v1
Case 6:13-cv-06458-CJS-MWP Document 577 Filed 12/13/18 Page 7 of 49




                    E,     x.A
 Case
  Case6:13-cv-06458-CJS-MWP
        6:13-cv-06458-CJS-MWP Document
                               Document576-2
                                        577 Filed
                                             Filed 12/13/18
                                                   11/27/18 Page
                                                            Page 82 of
                                                                    of 49
                                                                       114
                                                                                      1




 1                    IN THE UNITED STATES DISTRICT COURT

 2                    FOR THE WESTERN DISTRICT OF NEW YORK

 3                                  ROCHESTER DIVISION

 4   ----------------------------------

 5   CHRISTOPHER HART, MARIA SARGENT,

 6   TAYLOR RAMSEY, ANDREA RANDLETT, and

 7   SHELLY CARRERA, on behalf of themselves

 8   and all other employees similarly situated,

 9                                              Plaintiffs,

10

11   -versus-                               CIVIL ACTION NO: 13-cv-6458 (CJS-MWP)

12

13   CRAB ADDISON, INC.,d/b/a JOE'S CRAB SHACK,

14   IGNITE RESTAURANT GROUP, INC.,

15   RAYMOND A. BLANCHETTE, III,

16   KEVIN COTTINGIM, AND RODNEY MORRIS,

17                             Defendants.

18   ----------------------------------

19                               TRANSCRIPT OF HEARING

20                   BEFORE THE HONORABLE MARIAN W. PAYSON

21                          UNITED STATES DISTRICT JUDGE

22                            THURSDAY, OCTOBER 25, 2018

23

24

25




                            FORBES COURT REPORTING SERVICES, LLC
                  Phone: 585.343.8612   |    E-mail: Kelly@ForbesCourtReporting.com
 Case
  Case6:13-cv-06458-CJS-MWP
        6:13-cv-06458-CJS-MWP Document
                               Document576-2
                                        577 Filed
                                             Filed 12/13/18
                                                   11/27/18 Page
                                                            Page 93 of
                                                                    of 49
                                                                       114
                                                                                     2




 1   A p p e a r a n c e s:

 2

 3   On Behalf of the Plaintiffs:

 4        Michael J. Lingle, Esq.

 5        Jessica L. Lukasiewicz, Esq.

 6        THOMAS & SOLOMON, LLP

 7        693 East Avenue

 8        Rochester, New York 14607

 9

10   On Behalf of the Defendants:

11        William G. Bauer, Esq.

12        WOODS, OVIATT, GILMAN, LLP

13        700 Crossroads Building

14        2 State Street

15        Rochester, New York 14614

16

17

18   R e p o r t e d       B y:

19

20        Briana L. Jeffords

21

22
23

24

25




                            FORBES COURT REPORTING SERVICES, LLC
                  Phone: 585.343.8612   |   E-mail: Kelly@ForbesCourtReporting.com
             Case
              Case6:13-cv-06458-CJS-MWP
                    6:13-cv-06458-CJS-MWP Document
                                           Document576-2
                                                    577 Filed
                                                         Filed 12/13/18
                                                               11/27/18 Page
                                                                        Page 10
                                                                             22 of
                                                                                of 49
                                                                                   114
                                                                                                    21




             1   payroll manager, and I had a few discussions with her as well.

             2   Q.   So in terms of the facts that are set forth in your

             3   declaration, what did Ms. Oguchi tell you?

             4   A.   Well, she walked me through her understanding of the first

11:02:34AM   5   two class lists and how they were prepared, specifically,

             6   Robin Martin's involvement.               She explained why Ms. Martin

             7   endeavored to prepare those lists herself.                        She helped me

             8   understand the timeline.               She also provided me with

             9   information regarding the overinclusion in that first class

11:03:14AM10     list and how that came to be that, you know, employees from

         11      restaurants that were not involved in the class were provided

         12      and included.      Also walked me through the second class list

         13      preparation.

         14                    Yeah, I think that covers most of what is addressed

11:04:14AM15     in this, in this declaration.

         16                    You did mention, as I do in my declaration, that at

         17      the time the class list went out, obviously, the company did

         18      not believe there to be any inaccuracies.                       That was clearly

         19      not the intent, but they basically had two Class Lists that

11:04:37AM20     went out that were not accurate.                  So at that point we began

         21      talking about how do we get a third.                    How do we ensure this

         22      third class list is correct?

         23      Q.   Was Ms. Oguchi employed during the time where the initial

         24      class list was produced?

11:05:00AM25     A.   I can't recall.          I can't recall.




                                        FORBES COURT REPORTING SERVICES, LLC
                              Phone: 585.343.8612   |   E-mail: Kelly@ForbesCourtReporting.com
             Case
              Case6:13-cv-06458-CJS-MWP
                    6:13-cv-06458-CJS-MWP Document
                                           Document576-2
                                                    577 Filed
                                                         Filed 12/13/18
                                                               11/27/18 Page
                                                                        Page 11
                                                                             23 of
                                                                                of 49
                                                                                   114
                                                                                                            22




             1   Q.   How about the July 2015 class list?

             2   A.   Yes, I believe so.

             3   Q.   And was Ms. Oguchi able to provide you with this

             4   information because she was involved with the production of at

11:05:25AM   5   least the July 2015 class list?

             6   A.   I can't recall if she said she was involved or if she

             7   described it as she was made aware of Robin's efforts and

             8   attempts to put the class list together.                        So I don't know if

             9   she assisted her at all.

11:05:48AM10                   And again, I apologize for not having more facts

         11      but at that point my main concern was making sure we had a

         12      more accurate class list.               So I didn't dig into the details of

         13      the mistakes that were made before we got there.

         14      Q.   Well, in terms of creating a new class list, did you think

11:06:08AM15     it was important to understand what had happened previously so

         16      that the mistakes were not repeated?

         17      A.   Correct.      And I did.           Like I said, we talked about how the

         18      overinclusion happened.                So the first class list that went

         19      out, it was the opposite of where the company was.                               It had too

11:06:24AM20     many potential class members.                 And then the second one that

         21      went out, obviously, had some that were missing.                            And so we

         22      had two ends of the spectrum in terms of mistakes, which to me

         23      when I came in, told me we have the wrong process and person

         24      overseeing putting the class list together.                         I did want to

11:06:44AM25     make sure there was no intention there, obviously.                               And the




                                        FORBES COURT REPORTING SERVICES, LLC
                              Phone: 585.343.8612   |    E-mail: Kelly@ForbesCourtReporting.com
             Case
              Case6:13-cv-06458-CJS-MWP
                    6:13-cv-06458-CJS-MWP Document
                                           Document576-2
                                                    577 Filed
                                                         Filed 12/13/18
                                                               11/27/18 Page
                                                                        Page 12
                                                                             24 of
                                                                                of 49
                                                                                   114
                                                                                                  23




             1   overinclusion on that first class list signaled me to the fact

             2   that, well, nobody is intentionally producing the wrong

             3   information, but they clearly are not familiar with the

             4   process they need to utilize for this.

11:07:00AM   5                 So it is a long way of saying I understood at a

             6   high level how the mistakes were made, but we had a short time

             7   frame to make sure that we responded to the core of getting a

             8   correct list out there.                So that's where the majority of our

             9   focus was.

11:07:14AM10     Q.   So based on your review, it was clear that whoever had

         11      done the first list didn't have an understanding of how to put

         12      the list together; is that right?

         13      A.   That was my opinion, yes.

         14      Q.   Did you come to an understanding of what caused errors in

11:07:43AM15     the July 2015 class list?

         16      A.   No.

         17      Q.   Did you make the decision to create a brand new class list

         18      at that point?

         19      A.   I think that decision was already in the works when I

11:08:06AM20     joined the company, but I was involved with the process to

         21      make sure that we were comfortable as a company with the class

         22      list that was being created.

         23      Q.   What did Ms. Oguchi relay to you as to why Ms. Martin

         24      undertook to put together the list herself?

11:08:39AM25     A.   Yeah.    I think her understanding was generally that we --




                                        FORBES COURT REPORTING SERVICES, LLC
                              Phone: 585.343.8612   |    E-mail: Kelly@ForbesCourtReporting.com
             Case
              Case6:13-cv-06458-CJS-MWP
                    6:13-cv-06458-CJS-MWP Document
                                           Document576-2
                                                    577 Filed
                                                         Filed 12/13/18
                                                               11/27/18 Page
                                                                        Page 13
                                                                             25 of
                                                                                of 49
                                                                                   114
                                                                                                        24




             1   the company didn't have a lot of resources.                        I think it was an

             2   attempt do as much as she could.                  I mean, it came from a good

             3   place.     Yeah.   I think that she just basically didn't want to

             4   put that on somebody else.               She was overseeing that class

11:09:06AM   5   action.     She thought she could run that information, and she

             6   wanted to take it on herself.

             7   Q.   You also said you spoke with a payroll person whose name

             8   was Amy.     Could you tell us what she told you --

             9   A.   Yes.

11:09:17AM10     Q.   -- that assisted you with your declaration?

         11      A.   Well, it was more of a process standpoint.                          I wanted to

         12      understand from a payroll perspective what providers we used,

         13      how we can ensure that the data we collected was accurate, and

         14      so it was really more of an educational discussion.

11:09:41AM15     Q.   So was your conversation more about how to put together

         16      the new list?

         17      A.   It was about how to put together the new list, but it was

         18      also trying to understand the information that had been

         19      provided previously, where that came from, understanding that

11:09:59AM20     we had had some overlap with third-party vendors, and that may

         21      have been one of the issues.                Moving from one vendor to the

         22      other I think created some bumps along the road in creating

         23      those lists for the internal team.

         24      Q.   I think we already talked about your discussions with Lisa

11:10:24AM25     Moore, correct, in terms of the facts that she provided to you




                                        FORBES COURT REPORTING SERVICES, LLC
                              Phone: 585.343.8612   |   E-mail: Kelly@ForbesCourtReporting.com
             Case
              Case6:13-cv-06458-CJS-MWP
                    6:13-cv-06458-CJS-MWP Document
                                           Document576-2
                                                    577 Filed
                                                         Filed 12/13/18
                                                               11/27/18 Page
                                                                        Page 14
                                                                             26 of
                                                                                of 49
                                                                                   114
                                                                                                       25




             1   in terms of your declaration.

             2   A.    We did.      We talked about Lisa Moore.

             3   Q.    You don't have anything to add at this point on that do

             4   you, your conversations with Ms. Moore?

11:10:40AM   5   A.    Certainly.

             6   Q.    Excuse me?

             7   A.    Certainly if you have something specific, not generally

             8   no.

             9   Q.    Okay.     Are there any other internal team members that you

11:11:01AM10     spoke with in terms of putting together your declaration?

         11      A.    No.

         12      Q.    So we have gone through the categories, I believe, that

         13      were listed in your declaration, senior management, other

         14      advisors, and other members of you team.                          Was there anybody

11:11:27AM15     else that you spoke with that provided you with information

         16      that you used for your declaration?

         17      A.    No, I think that covers it.

         18      Q.    You also say that the declaration is based on your

         19      personal knowledge developed during the course of your

11:11:43AM20     engagement with Ignite.                  Would that be anything different --

         21      A.    Right.

         22      Q.    -- than the things we have already discussed?

         23      A.    No, I think we covered it review, pleadings, and

         24      conversations.

11:12:13AM25     Q.    All right.        If you would not mind turning to paragraph




                                          FORBES COURT REPORTING SERVICES, LLC
                                Phone: 585.343.8612   |    E-mail: Kelly@ForbesCourtReporting.com
             Case
              Case6:13-cv-06458-CJS-MWP
                    6:13-cv-06458-CJS-MWP Document
                                           Document576-2
                                                    577 Filed
                                                         Filed 12/13/18
                                                               11/27/18 Page
                                                                        Page 15
                                                                             27 of
                                                                                of 49
                                                                                   114
                                                                                                         26




             1   three in your declaration.                 You mentioned a paralegal Lindsay

             2   Robins; correct?

             3   A.   Correct.

             4   Q.   Did you ever speak with Ms. Robins about any of the issues

11:12:58AM   5   with the class list?

             6   A.   I did not.        She was not an employee of Ignite when I

             7   joined.

             8   Q.   And even though she was not an employee, you did not reach

             9   out to talk to her about the issues?

11:13:09AM10     A.   I did not.

         11      Q.   And you've also mentioned Robin Martin previously, and she

         12      is also mentioned in this paragraph.                      Did you ever speak to

         13      Ms. Martin about the issues with the class list in the case?

         14      A.   I did not.

11:13:26AM15     Q.   Did you ever reach out to Ms. Martin?

         16      A.   I did not, but others in the company attempted to.

         17      Q.   You described the process in paragraph three of pulling

         18      information -- or pulling the data from two different payroll

         19      providers as arduous.               What about it was arduous?

11:14:01AM20     A.   Right.      Well, that's based on my conversations -- that's

         21      based on my conversations with Lisa Moore.                          And what makes it

         22      arduous is it's a lot of data.                   And when you move from one

         23      provider to another, accessing that data and certainly

         24      accessing that data in formats that make it easy to review is

11:14:26AM25     challenging.       And I think again, based on conversations with




                                         FORBES COURT REPORTING SERVICES, LLC
                               Phone: 585.343.8612    |   E-mail: Kelly@ForbesCourtReporting.com
             Case
              Case6:13-cv-06458-CJS-MWP
                    6:13-cv-06458-CJS-MWP Document
                                           Document576-2
                                                    577 Filed
                                                         Filed 12/13/18
                                                               11/27/18 Page
                                                                        Page 16
                                                                             28 of
                                                                                of 49
                                                                                   114
                                                                                                                27




             1   Lisa that was a very arduous process.

             2   Q.   As I think you mentioned, it was the amount of data and

             3   also there were two different sources of the data.                               Is that

             4   what you are describing?

11:14:51AM   5   A.   Correct.

             6   Q.   And that information also had to be, it sounds like,

             7   matched up against a master human resources' list; is that

             8   right?

             9   A.   Right.

11:15:09AM10     Q.   So in paragraph four, you say that the master list, the

         11      master human resources' list, was included in the spreadsheets

         12      provided to plaintiff's counsel; is that right?

         13      A.   That's my understanding.

         14      Q.   And that understanding also came from Ms. Moore?

11:15:46AM15     A.   Ms. Moore or Ms. Oguchi, it's tough for me to recall or

         16      distinguish between the various conversations.

         17      Q.   Is it your opinion then that it was Ms. Martin who allowed

         18      that to happen, allowed the production of the master human

         19      resources' list?

11:16:19AM20     A.   Yeah.     I don't know if I characterized it as allowed.                              I

         21      think it is certainly my opinion, based on what I have been

         22      told, that Ms. Martin oversaw the process of doing that class

         23      list.

         24                     Yes, so I think to the extent that there was

11:16:36AM25     responsibility for what went out, that would have rested with




                                         FORBES COURT REPORTING SERVICES, LLC
                               Phone: 585.343.8612   |   E-mail: Kelly@ForbesCourtReporting.com
             Case
              Case6:13-cv-06458-CJS-MWP
                    6:13-cv-06458-CJS-MWP Document
                                           Document576-2
                                                    577 Filed
                                                         Filed 12/13/18
                                                               11/27/18 Page
                                                                        Page 17
                                                                             29 of
                                                                                of 49
                                                                                   114
                                                                                                    28




             1   her and the company.

             2                  I don't think she was aware, which is why I'm

             3   hesitant to use the word allow.

             4   Q.   Well, do you know did Ms. Martin check the spreadsheets

11:16:55AM   5   before they were sent to plaintiff's counsel?

             6   A.   I don't know.

             7   Q.   Sorry.      Do you know of anybody at Ignite checked the

             8   spreadsheets before they were provided to plaintiff's counsel?

             9   A.   With respect to the first class list?

11:17:09AM10     Q.   Correct.

         11      A.   Yeah, I'm not aware.

         12      Q.   Do you know if anybody checked the spreadsheets before

         13      they were provided to plaintiff's counsel?

         14      A.   I don't know.

11:17:22AM15     Q.   If you would not mind turning to paragraph nine of the

         16      declaration, again page seven.

         17      A.   Yes.

         18      Q.   You say that General Counsel Martin along with the

         19      Ogletree attorneys thoroughly investigated the matter; is that

11:18:54AM20     right?

         21      A.   Correct.

         22      Q.   What did they do to thoroughly investigate the matter?

         23      A.   I don't know the details of that.                      So my understanding,

         24      again, on the fact that it was looked at and reviewed by

11:19:08AM25     counsel internally and externally came from Ms. Moore and Ms.




                                         FORBES COURT REPORTING SERVICES, LLC
                               Phone: 585.343.8612   |   E-mail: Kelly@ForbesCourtReporting.com
             Case
              Case6:13-cv-06458-CJS-MWP
                    6:13-cv-06458-CJS-MWP Document
                                           Document576-2
                                                    577 Filed
                                                         Filed 12/13/18
                                                               11/27/18 Page
                                                                        Page 18
                                                                             30 of
                                                                                of 49
                                                                                   114
                                                                                                      29




             1   Oguchi.

             2   Q.   Did you ask what the investigation involved?

             3   A.   I did not.

             4   Q.   And you go on to say that it was discovered that the

11:19:35AM   5   master human resources' list had been provided; is that right?

             6   A.   Correct.

             7   Q.   And did that information also come from Ms. Oguchi?

             8   A.   Ms. Oguchi or Ms. Moore.

             9   Q.   And going to paragraph ten, if you can take a look at

11:20:24AM10     paragraph ten if you would like.

         11      A.   Yes.

         12      Q.   So you say prior to the mailing of the class notice

         13      neither Ignite nor its counsel had any reason to suspect there

         14      were any issues with the notice list; correct?                          That's the

11:20:49AM15     statement.

         16      A.   That's correct.

         17      Q.   In your investigation, did you find that outside counsel

         18      had represented in the matter that it was nearly 30,000 people

         19      who were subject to the notice in the case if it was granted?

11:21:11AM20                   MR. BAUER:           Objection.

         21                    THE COURT:           Overruled.

         22                    THE WITNESS:             I'm sorry.       Can you restate the

         23      question?

         24      Q.   In the course of your investigation or looking at the

11:21:26AM25     facts, did it come to your attention that outside counsel had




                                        FORBES COURT REPORTING SERVICES, LLC
                              Phone: 585.343.8612   |   E-mail: Kelly@ForbesCourtReporting.com
             Case
              Case6:13-cv-06458-CJS-MWP
                    6:13-cv-06458-CJS-MWP Document
                                           Document576-2
                                                    577 Filed
                                                         Filed 12/13/18
                                                               11/27/18 Page
                                                                        Page 19
                                                                             31 of
                                                                                of 49
                                                                                   114
                                                                                                           30




             1   represented, in a brief filed with the Court, that notice, if

             2   it were to be granted, would involve nearly 30,000 people?

             3   A.   I don't recall.

             4   Q.   If that representation had been made and the class list

11:21:59AM   5   that was produced involved 120,000 people, would that be an

             6   indicator that the class list was incorrect?

             7                 MR. BAUER:           Objection.

             8                 MR. FARELLA:             Objection.

             9                 MR. BAUER:           Argumentative.

11:22:13AM10                   THE COURT:           Overruled.        You may answer.

         11                    THE WITNESS:             Yeah, I think if a representation had

         12      been made that the class list included 30,000 -- is that what

         13      you said?

         14      Q.   If a representation by outside counsel had been made

11:22:27AM15     indicating that notice, if granted, would go out to nearly

         16      30,000 people and the list included over 120,000 people, would

         17      that be an indicator that there was a problem with the class

         18      list?

         19      A.   Yes, in my opinion.

11:22:44AM20     Q.   In paragraph ten you state that the production of the

         21      master human resources' list was completely inadvertent and

         22      was due solely to human error on the part of Ignite.                            Can you

         23      tell me what the human error was?

         24      A.   I think the human error was including it.                          I mean, Ignite

11:23:25AM25     the company put together the information.                       And as part of that




                                        FORBES COURT REPORTING SERVICES, LLC
                              Phone: 585.343.8612   |   E-mail: Kelly@ForbesCourtReporting.com
             Case
              Case6:13-cv-06458-CJS-MWP
                    6:13-cv-06458-CJS-MWP Document
                                           Document576-2
                                                    577 Filed
                                                         Filed 12/13/18
                                                               11/27/18 Page
                                                                        Page 20
                                                                             32 of
                                                                                of 49
                                                                                   114
                                                                                                       31




             1   batch of information, they included the list.                          So that's --

             2   that would be the human error.

             3   Q.   So the error was including the master spreadsheet?

             4   A.   Correct.

11:23:42AM   5   Q.   You are not aware of any other error that occurred that

             6   resulted in the inclusion of the master spreadsheet.

             7   A.   No, I mean, obviously, I was not involved with the

             8   process.    I just understood that it went out from the company

             9   and it included the master class list.

11:24:00AM10                    To your earlier question, rather they knew or

         11      should have known that it was in there, they obviously didn't.

         12      So that to me is human error.

         13      Q.   But your testimony is that you are not aware whether or

         14      not anybody checked the spreadsheets before they were sent;

11:24:22AM15     right?

         16      A.   Right.      And that's what I'm saying.                   Regardless if they

         17      did or didn't, it obviously went out, and it was a mistake.

         18      Q.   But since you don't know, it's possible then that somebody

         19      did check the spreadsheets and knew that the master

11:24:37AM20     spreadsheet was there.

         21                     MR. BAUER:           Objection.        Argumentative.

         22                     THE COURT:           Sustained.

         23                     THE WITNESS:             Yeah --

         24                     THE COURT:           Sustained.        You don't have to answer.

11:24:45AM25     Q.   Is it fair to say that you don't know one way or another




                                         FORBES COURT REPORTING SERVICES, LLC
                               Phone: 585.343.8612   |   E-mail: Kelly@ForbesCourtReporting.com
Case 6:13-cv-06458-CJS-MWP Document 577 Filed 12/13/18 Page 21 of 49




                     E,     x     o
      CaserHU
t7/LZl2015 6:13-cv-06458-CJS-MWP
              Ilr 3I FAx          Document 577 Filed 12/13/18 Page 22 of 49
                                                                                                                                   @002/oo4
         Case 6:13-cv-06458-CJS-MWP Document 84 Filed 03/L3/1-5 Page 1 of 3



    EPSTEIN                                                                            RECEIVED
    BECKER
    GREEN                                                                                       MAR     12   ?û15


   Altorneys Et [.sw                                                                          MARIAN W PAYSÛN
                                                                                             U.S, MagistrateJudge
    l(ennelh J. Kelly
                                                                                                          of New York
    r   212.351.4606
    '( 212.878.86Q0
    l<kelly@ebglaw.com
                                                                                Marclr l7,2rJI5

         vl¡.r l.¡rc:s¡.m I r,t,; : (5115)   6   L3-4085

         llonorable Malian W. Payson
         Lhritecl Statcs District Cr¡urt
         Wcstcrn l-)istrict of'Nerv Yo¡k
          t00 litate Sh'ee(
         Rochester,         NY   14612

                    lle:     Chrìstophcr Hnrt, et *1. v, Crab Âddisou,Inc. cVb/a Joe's Crab $hack, ct                    81.

                             13-CV-64s

         Dcar Judge Payscrn;

                 'l'[ús firm reprcscnts Defendanb in thc rcferenced m*ttçr, We writc to responcl                                   ttr

         Plnintifh' Mlrclt 9, 20I5 letter',

                  First, Delènclauts clo rot olrject [o a tclcphonic con{brence with thc Couú to cliscurn the
         issue.s r.uified in f.hqt lctter. DetErrdarrts, hor,vevet. ùisagree Lìrat tltey havc "failfed] ttr proclucc a
         conrplele etncl accurate clar',s lisl." To thc colttru'y, we havc compliccl witlr Juclge Siragusa,'s
         Orcler nucl, at PlaintifJb' rerlr.rest, provided nclclitiorlal informatiott to Pluintil'tb.

                    Juclgc Sirngusa graurletlPlaintifh' rnoti(,m ltrr conditional collective ¡tctittt't ccrtiJicntion on
         .Tantrary Z7:2015.     (jonsistcnt with Juclge SitagusR's O¡der, I)efsndturts wetc ncquirccl to provìde,
         clcctronic*lly   .ancl in hard copy, ål list r;ontaining each etn¡:rlttyee's ¡lil¡lto, cuttettt ol' ln::t knowil
         acklress, telephonc nuurbel, toçution ,:f cniploymetit, pouitìon hclct ancl dotes of employrnent liorn
         Sepletnbcr iU, Z0lO. Jurlge lliritgusa's Ordçr cliri not statc that one s¡l'euclsheet wa.s to be
         prrìviclcit. Dcfencl*¡ts were to produce this list by Fcbruary 11, 2015, Dcfbnùant's tcqucstccl frlld
         õbtai¡ccl an extensiorr trr proclucc this infì¡mraLion to licbruary 18,2015, clrrling which tirne the
         statutc of lirnit*tionfi was tollecl. U)n 81,1

                     On liebnlsry 18, 2015 we e-mailerl lJre rcqnircd infotm$tion t(r Pl¡inLiils' counsel, urcl
          nlso seur a hurcl uc4ry by overnight delivery,
                                                                  'Ihe infon¡¿tLìolr rvil.t contaitrcd in approxirn;r(ely
          254 separate sprcaclsheets li,iting cach cntployee by llflmc, ctlrrcnt ol last krrÇrvn adcltcs'q,
                                                                                                                      'lhe
          telephonc number, loc¿rtitlrr of cmplo¡rr¡ent, position hcid zutd. d¿rtes o1' eut¡:loylttcttt.
          inl'rxrnation pertninecl to 136 sepat'Írtç sf.ore locations, artd wtts extracted fi'om two sepurulv
                                                                    'I'he informilti(rn wits ptodttccd this w',ry because
          payroll systeins durirrg thr; relevzurt tiure ¡erioct.
          ittát i,* ttri wtiy Ít is rrrãinta.ined in the oldinnry course c'f builine.sß, Thc cmploycl'"olttstrtr¡'çe.s" its


                    EpstelnBeçk6r&Greon,P.C,       l2S0PFrkAvanuslN':wYorfi,NY'10177   1¡212.351.4500 1f212.8/8.0600 labglaw'com

    l:ll{Mr2ll7l9208v   I
       Case 6:13-cv-06458-CJS-MWP Document 577 Filed 12/13/18 Page 23 of 49
13/Iz/2011 rHU IIr 3I FAx                                                                                                                    ø003/004
         Case 6:i-3-cv-06458-CJS-MWP Document 84 Filed 03/L3/1-5 Page 2 of 3



       Honorn.ble Mari¿¡n W. Pay.ron
       Mnrclr I2,701.5
       Pøgc2



       puyrtlll l.urtction and does urlt' nruirrtaírr its cmployee records cettlrall,v a.t a singlc sprc0dsheet, nor
       çan thc clnta be extr¡rc,Lerl fionr thc two separafe payroll sy.Stenrs as onc sprcadsheet' Rafhel,
       r.ecorcls ar.e m*intui¡ecl sepnratcly by stole try year anrl can crnly bc cxtractcql in thut fìrnnul'-
       'Ihus, fbr.exantplc. if an crnployee worlseil at f.hc storc in Rochcster, Nerv York fì'trnl 2012 to
       mid-20'14., his oì'hcr ga¡1e would ilppe¿tï Lhrcc timcs (ouce each time f.ol'2Q12,2013 ancl20t4)
       on the spr'enclshcct fot'that storç-

                    Afì,cr rcccivirtg   t[e spreuclilreets clcctlo¡úcally, on Februtu'y 21,2Q15, ctrLrnscl for
       pluintil'f's rcqucstecl that the ínlonliiüon bc provided in a single spreaclsheet. Wc thcn spoke with
       plaigtifß' counse.l ¡rncl tg|.l thcrn that we clisagreerl that we wero rcquirccl to prodttce a "sirrgle
       spre*rl"s¡eel that combinccl all the spre*clsheet"' that hacl prcviously beeu prtrvìclecl Lrr Flnintilß'
       clrl,..'^"I. Ncvcrtheless, we nslcetl urr lìr$l's clata processing deprrrtmerr( to creRts lor thc puJpose
       ül'this litigafiolr n ..-iugìe list in clcctonic frrr¡n Lh¿rt conrbinccl thc infomation on the sepurtte
       spr.eadsheets, On Ma-rch 5, 2Q15, we e-nrailed this singlc spreadsheet tu Plainiills' counscl
       cfnt4ìning thc rcqni¡ecl irrfurnroti.rll' erucl also scnt a disk coutuìning this true .sprcadshcct b)'
                                'Wç
       ç,ve'righi'clcliver¡',        ¡rl.sc explainccl to PlaintÍffs' çotrnsÇl that becausc this singlc spreadsheet
       reprcslntcd tlle corubìuirtion of thc scpar'flte nrultiple spreaclshccts, n tturnbct of duplicate euhics
       cxisted withjn the crrmbinccl spleaclsheet and il'tltc cntrics were "cle-cluped'(1.e., the nppnrcnt
       duplic,uriq:r çl'nirmc$ was elidinated), ilata such as chonges in storc )oc*titn, chatrges in homc
       ndilr"ss, çtc., w¿s at risk of beirrg deletect .. v¿hich ri,sk we were not le*dy tÖ ilssutÏlc. Of conrse,
       Seceru.*e thc datzu was províclerl in electronic foun, there is nolhing preventing
                                                                                                 thc Plaintiffs fro¡n
       (reatillg a si¡gle spregclsheet on drcir o\ryn ol othelwise nranipulating        thc dnta  thnt was providerJ
       to thenias they see lit. lL is ¡ot Dcfenqlants' çbligartion to clo t[is'l

                 l;cfcnql¿urts h*ve crlrrrpliccl with both Jurlge Silargl*at's otclcr nnd with Plsintiffs' tequesl
                                                                                  'lhcy shoulcl not be recltrirerl [o
        lìrr n single s¡rleudsheeL. thcrc iìrc no inconsistencie$ 0r enrrts.
       provide rny lllore inlotrnaf.ion to Pl¿intifí-\'

                    Seconcl" Delþncinnts havc not leftisecl [o cliscuss thcir anticipatccl ruethod                       of disse¡nìrlatirrn
                                                                            'l'o the çontr¿,u'y, f)elbncla$ts a¡c
        of the Noticc oncc it is furalized. urcl rvatrly lbr clistribution.
        renrly [o cliscuss how they antíui¡ratc posting tåe Nqrtioe  in_the stol-es, ancl pubiishilg it once the
        Noti'ce  is .Fìn¡rlìzed. Givcn thc êxtraordinurity lirrge nurnbcr of inclividn¡rls *t ir*iue, Irorvever.
        fi,nnlizrli.n ol't¡c Notice is ¡rot irnminent ancl l]cfcnclants a¡e preputetl I"o cliscLtss timing and
                    rcgarcfing internul disLr.ibrrtion of the Notice witl: Pluintilh' counscl oncc thc Notic'e is
        'rçt¡ocls
        ck)"*er to fiinlization. Fcrr e,,tnnrplc, Dcfeuduts intend [o e¡rrail thc tinalizcd Notice, befole ìt
                                                                                                                  is
        rnailcd out, to each crJ'thc Slorc Mnnagers rviÍ.h a.        rlitection as to how   nnd  where  tlle Notice
                             in cach store.                 also publi,rh a weekly  nervsletter (Lhe Cruh Pal) an<l
        ,fr"ul.f  be posterl                 Defencl¡uit..s
        íirtencl to publish thc finalizecl Notìce in that ncwsletter in the five weçks ínrmccliatcly fbllolvi[g
        irs mnilini. 'Ihere is u tuble r¡l'contcnts for this newslettçr '.tncl pt'omincnt rcfcrcncc to the Notice

        I ptai¡tiffs are correct t¡irt rrucç thc siugle sp¡earìsheet is "dr;-dupcd," thcfc nro approximately 125,000 uniquc
        indivitluul.s listccl, plnintifß'asse¡tion tliat thc scpffnte sprcndslreets coutain only'*¡rpnrximutcly
                                                                                                                25,000 ttnique
        inctividunls is bot¡ trnexlllained unrl irn¡:rrssible siuce   tle   sìngle sprvarlshect iu sirtrpl¡'   ¡ co¡nbinntio¡¡   of tlte separate
        (tnc.':l.




    lIRM:2t719208vI
      Case 6:13-cv-06458-CJS-MWP
               11,31 F¡tx
            5 rHU
vJt 'e' -'.Ôáöð
0?/L2/201
                                  Document 577 Filed 12/13/18 Page 24 of 49                                     t
                                                                                                                t4004/004
              tiäã:cv:d64sg-cJs-MWP Document 84 Filed 03/L3/15 Page 3 of 3



           Ilonon¡blç M¿trinn W. Payson
           March 12,2015
           Page 3




           wilt                    Iisting, (Thc Noticc is of course not yet {ìn¡rl
                   be ma.cls ìn thaf.                                                 nnd onoe Plaintillh' counscl
           ha^s donc l"his, Dclbnt{ants wili have this discussíon wif.h them,)


                      Finally, hecarrse Drllbnclzurts have gone beyond what is requiletl by l,he Otdet', lct alonc
           conrplied wiih it. Dcl'cnctn¡rts rcspectfully submit lihuL nny lirther (olling of'thc statutc of
           lirnit¿rtio¡r"^ is no( appropriatc r.ur-d should be clcniecl,

                                                                  Respectfully subnrí tted,


                                                                  ú¿'< t
                                                                  Kenneth.ï. Kelly

           Çç;          PInintí11ì' counscl (via ernail)


                                                                              Cunq) Çv    p'*+íù àJ4
                                                                                               lv¿"
                                                                               dl¿¿ckà \ cw-k* t^¿tlw
                                                                              üt1L ø¿ fi^¡¡- .À a l<'l'<'plrmc
                                                                             e-vr\+1^- h a}l-e^1t' þ vt¿¡¿lt¿
                                                                             lw* aupr^"t<s þt1* &'túd-tt*tlL'
                                                                                                            ÔCct*v
                                                                             S *t* Ct',*l'u,ç-acL <¡vt¿ll¿-

                                                                              b1 wa lalu- Ìn cø s/ n.l ls'
                                                                               t^^ tw¿ e¿runl lh/{"t Ït¡¡'¡r
                                                                                 ù's?uÃ.tn Ct"¡r.of W ''+t'*'Vvcò'
                                                                                f\rà' tl      4/1 h' l¿ ø\t-llaat
                                                                                               6\^

                                                                                 C-t*(++ e+cL c^/ th^
                                                                                                      C""-l'-!-
                                                                                 ut Sltlllf ¿!* nöltv\
                                                                                              5ð ¿nj)ÙtÓ'
                                                                                              (fa-ìan ó?t*'(-
                                                                                                UJn^3
                                                                                               ?f rsl   rf



      t r RI\,1;2f17 l920Rv   I
Case 6:13-cv-06458-CJS-MWP Document 577 Filed 12/13/18 Page 25 of 49




                    Ex. C
   Case 6:13-cv-06458-CJS-MWP Document 577 Filed 12/13/18 Page 26 of 49


                                   Tfiomas & Solomon LLP
                                   THE EMPLOYMENT ATTORN EYS




                                                      March 19,2015

VIA FACSIMILE

I{onorable Marian W. Payson
United States District Court
Western District of New York
100 State Street
Rochester, New York 14612

              Hart. etglrv. Crab Addison. Inc.. çt al.
              Civil Action No. i 3-c-v-6458

Dear Judge Payson:

         We write, pursuânt to the Court's order dated March 13, 2015, to noti$ the Court
that, given the defendants' l'epresentations that they will produce a single, complete, âccurate
list without duplicates, we clr:, not believe that a conference is necessary at this time'

        As you are åware, we wrote to the Court on March 9,2015 to request a conference to
acldress the parties' clispute.ebout lhe production of a class list. The defendants responded to
our letter on March L2,2015, and on March 13, 2015, the CourL directed the parties to
confer again, and directed that a conference would be held March 19,20L5, at noon, if the
parties were unable to resolve the dispute. (Doc. No, 84.)

        Following the Courl's order, counsel conferred in good faith again on March L7,20L5
and again yesterday on March tB, 20i5, In our first conferral, the defendants addressed our
concerns about publication and posting of the notice, and we discussed the issues
surrounding the class list, In our conferral yesterday, the defendants agreed to produce a
single combined spreadsheet with duplicates removed,r Defendants have represented that this
single, combined, de-duped spreadsheet will be complete and âccurâte.

         In our March 9, 2OIS letter, we raised four concerns: (t) the production of the class
list, (2) verification that the class list is accurate and complete (3) publication and posting of
the class notice, and (a) tolling of the statute of limitations, Based on the defendants'

       The defendants also said that, along with this single de-duped spreadsheet, they would also
       produce the254 spreadsheets thatwere culled from the defendants'records, and a combined
       single spreadsheet without duplicates removed'


            693 East Avenue, Rochester, New York 14607 tel: 585.272.0540 faxt 585.272.0574
             jcook@theemploymentattorneys.com o www.theemploymentattorneys'com
  Case 6:13-cv-06458-CJS-MWP Document 577 Filed 12/13/18 Page 27 of 49

Honorable Marian W. Payson
March L9,2015
Page 2



representations that they wiil produce a complete and accurate class list without duplicates,
and that they will work with us, once the date of mailing of the class notice is determined, to
publish the class list in their employee newsletter and post it in a prominent place in ali
restaurants, we do not believe that a conference is necessary at this time to resolve our
concerns regarding the class list and posting and publication of the class notice. If there
continue to be issues, we can address those issues with the defendants as they arise, and if
they cannot be resolved, can bring those issues to the Court's attention,

        Regarding tolling, the defendants do not agree at this time to toll the statute of
limitations. We continue to believe that tolling is appropriate, for the reasons stated in judge
Siragusa's order granting tolling, as explained in our March 9, 2Ol5 letter, And we reserve the
right to raise that issue to the extent that the defendants raise the stâtute of limitations ås a
defense to claims that would otherwise have expired during the period between Judge
Siragusa's order granting tolling through February 18, 2015 (Doc. No. Bl), and the date that
the defendants produce a compleLe and accurate class list without duplicates,

         Based on the foregoing, we do not believe that it is necessary to hold a conference
today on these issues, Thank you for your attention to this matter'

                                                     Resp   ectfully submitted,

                                                       0"rr,4
                                                       U
                                                                      k           C*L
                                                     Jared Cook



Cc:      I(en DiGia (via email)
         I(en I(elly (via email)
         feff Ruzal (via email)
Case 6:13-cv-06458-CJS-MWP Document 577 Filed 12/13/18 Page 28 of 49




                    E, X o
Case
  Case
     6:13-cv-06458-CJS-MWP
       6:13-cv-06458-CJS-MWPDocument
                              Document
                                     538-1
                                       577 Filed
                                           Filed 03/07/18
                                                 12/13/18 Page
                                                          Page 124
                                                               29 ofof49
                                                                       144
       Case 17-33550 Document 1040 Filed in TXSB on 12/21/17 Page 12 of 32




                            IN UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                                                § Chapter 11
                                                         1
IGNITE RESTAURANT GROUP, INC., et al.                                 § Case No. 17-33550 (DRJ)
                                                                      §
         Debtors.                                                     § (Jointly Administered)

    STIPULATION RESOLVING CLAIMS OF CERTAIN EMPLOYEES WHO HAVE OR
      MAY HAVE CLAIMS ARISING UNDER THE FAIR LABOR STANDARDS ACT
                           AND SIMILAR STATE LAWS
                  (Resolves Docket Nos. 662, 890, 891, 892 and 893)

         This stipulation (the "Stipulation") is made among (i) the above-captioned debtors and

debtors in possession (collectively, the "Debtors"), (ii) the Official Committee of Unsecured

Creditors (the "Committee"), (iii) Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse

AG), as administrative agent (the "Agent") for the lenders party to that certain Credit and

Security Agreement, dated as of August 13, 2014 (as amended, restated, supplemented, or

otherwise modified from time to time) (the "Lenders"), (iv) Christopher Hart and Lydarius Wiley

(the "Unpaid Wage Representatives"); and (v) the individuals identified on Exhibit "A" attached

here (the "Employee Class Members") 2 who have or could have asserted a claim under the Fair

Labor Standards Act or under similar state Jaws. The Debtors, the Committee, the Agent, the




1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group - RSC LLC ( 1791 ); Joe's Crab
Shack, LLC (4189); Joe's Crab Shack - Redondo Beach, Inc. (5107); BHTT Entertainment, LLC (9818); Ignite
Restaurants - New Jersey, LLC (5907); Joe's Crab Shack - Maryland, LLC (5297); Joe's Crab Shack - Anne
Arundel MD, LLC (93 I 8); Brick House Development, LLC (2944); JCS Monmouth Mall - NJ, LLC (3509); JCS
Development LLC (4235). The Debtors' service address is: I 0555 Richmond Avenue, Houston, Texas 77042.
2
  See Exhibit "A" for a list of the named class representative, all Opt-in "class" members, and other individuals for
whom Thomas & Solomon LLP filed Proofs of Claim together with such Administrative Claims filed on or before
the Administrative Claims Bar Date that are both Allowed and determined by the Court to be based on similar
allegations asserted by the Unpaid Wage Representatives.
Case
  Case
     6:13-cv-06458-CJS-MWP
       6:13-cv-06458-CJS-MWPDocument
                              Document
                                     538-1
                                       577 Filed
                                           Filed 03/07/18
                                                 12/13/18 Page
                                                          Page 125
                                                               30 ofof49
                                                                       144
          Case 17-33550 Document 1040 Filed in TXSB on 12/21/17 Page 13 of 32




Employee Class Members and the Unpaid Wage Representatives are collectively referred to as

the "Parties" with each being a "Party"). 3

                                                      RECITALS

            A.       WHEREAS, on June 6, 2017 (the "Petition Date"), each of the Debtors filed a

voluntary petition with this Couti under chapter 11 of title 11 of the U.S. Bankruptcy Code (the

"Bankruptcy Code"), thereby commencing the bankruptcy cases that are being jointly

administered under the case styled as In re: Ignite Restaurant Group Inc., Case No. 17-33350,

which is pending in the U.S. Bankruptcy Court for the Southern District of Texas, Houston

Division (the "Bankruptcy Court"). The Debtors are operating their businesses and managing

their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. No trustee or examiner has been appointed in these cases.

           B.        WHEREAS, on June 21, 2017, the Office of the United States Trustee appointed

the Official Committee of Unsecured Creditors (the "Committee") pursuant to section 1102 of

the Bankruptcy Code. The Committee consists of the following five (5) members: (i) Mall I Bay

Plaza LLC; (ii) Christopher Hart; (iii) PFG Customized Distribution; (iv) The Coca-Cola

Company; and (v) Charles P. Young Co.

           C.       WHEREAS, on July 24, 2017, the Bankruptcy Court entered the Final Order (1)

Authorizing the Debtors to Use Cash Collateral, (2) Granting Adequate Protection to Lenders,

and (3) Modifying the Automatic Stay [Docket No. 481] (the "Final Cash Collateral Order"),

attached to which as Exhibit A was a Settlement Term Sheet (the "Settlement") between the

Lenders and the Committee.




3
    Capitalized terms not otherwise defined herein shall have the meanings as set forth in the Debtors' Joint Chpater
      11 Plan as of September 18, 2017 filed at Docket No. 708.

                                                            2
Case
  Case
     6:13-cv-06458-CJS-MWP
       6:13-cv-06458-CJS-MWPDocument
                              Document
                                     538-1
                                       577 Filed
                                           Filed 03/07/18
                                                 12/13/18 Page
                                                          Page 126
                                                               31 ofof49
                                                                       144
      Case 17-33550 Document 1040 Filed in TXSB on 12/21/17 Page 14 of 32




        D.     WHEREAS, as more fully described in the Settlement and subject to the terms

and conditions thereof, the Lenders and the Committee agreed to, among other things, (A) the

establishment of a general unsecured creditor trust (the "GUC Trust"), which would receive the

first $800,000 of net sale proceeds, in the aggregate, and an upside sharing percentage, on an

incremental basis, to the extent the purchase price for assets exceeds $55,000,000; (B) the

treatment of avoidance actions and commercial tort claims; (C) the treatment of secured lender

deficiency claims and (D) a maximum recovery amount for holders of allowed general unsecured

claims. The Committee and the Lenders also agreed to support the Debtors' chapter 11 plan so

long as the plan is consistent with the terms of the Settlement. At the time of the entry of the

Final Cash Collateral Order, the Debtors were not parties to the Settlement and had not approved

or consented to the Settlement.

       E.      WHEREAS, on August 17, 2017, the Court approved the sale (the "Sale") of

substantially all of the Debtors assets to Landry's Inc. See Order (AJ Approving Asset Purchase

Agreement and Authorizing the Sale of Assets of the Debtors Outside the Ordinary Course of

Business, (BJ Authorizing the Sale o.f'Assets Free and Clear of All Liens, Claims, Encumbrances

and Interests, (CJ Authorizing the Assumption and Sale and Assignment of Certain Executory

Contracts and Unexpired Leases, and (DJ Granting Related Relief [Docket No. 615] (the "Sale

Order").

       F.      WHEREAS, on August 23, 2017, the Debtors filed the Debtors' Expedited

Motion for Entry o.f an Order Authorizing and Approving Settlement and Granting Related Relief

[Docket No. 644] (the "Settlement Motion"), seeking approval of the Settlement and indicating

that the Debtors approved of and consented to the Settlement, and would seek to distribute the

proceeds of the Sale through a plan that is consistent with the Settlement.



                                                 3
Case
  Case
     6:13-cv-06458-CJS-MWP
       6:13-cv-06458-CJS-MWPDocument
                              Document
                                     538-1
                                       577 Filed
                                           Filed 03/07/18
                                                 12/13/18 Page
                                                          Page 127
                                                               32 ofof49
                                                                       144
      Case 17-33550 Document 1040 Filed in TXSB on 12/21/17 Page 15 of 32




       G.      WHEREAS, Unpaid Wage Representative Christopher Hart is a named plaintiff

in an action currently pending against Crab Addison, Inc. (n/k/a Joe's Crab Shack, LLC), Ignite

Restaurant Group, Inc., and certain other non-debtor defendants pending in the United States

District Court for the Western District of New York as Case No. 13-CV-6458 (the "Hart Class

Action").

       H.      WHEREAS, on September 1, 2017, the Unpaid Wage Representatives, on behalf

of the Employee Class Members, filed the Motion for Allowance of Class Proof of General

Unsecured and Priority Claims, or, in the Alternative, to Adopt a Suitable Noticing and Claims

Procedure [Docket No. 662] (the "Class Claim Motion"), seeking to allow the filing of a class

proof of claim on behalf of unpaid employees of the Debtors for general unsecured and priority

claims arising under the Fair Labor Standards Act and similar state labor laws (collectively, the

"Federal and State Labor Laws"). The Unpaid Wage Representatives have also each filed class

proofs of claims against the Debtors (collectively, the "Class POCs"), including, without

limitation, Claims No. 961, 959, 998, and 738 on behalf of unpaid employees of the Debtors for

general unsecured and priority claims arising under the Federal and State Labor Laws (the

"Asserted Class Claims").

       I.     WHEREAS, on September 9, 2017, the Court entered an order approving the

Settlement [Docket No. 689].

       J.     WHEREAS, on September 18, 2017, the Debtors filed the Debtors' Joint Chapter

ll Plan Dated as of September 18, 2017 [Docket No. 708] (the "Plan") and the Disclosure

Statement With Respect to the Joint Chapter ll Plan Dated as of September 18, 2017 [Docket

No. 709] (the "Disclosure Statement").




                                               4
Case
  Case
     6:13-cv-06458-CJS-MWP
       6:13-cv-06458-CJS-MWPDocument
                              Document
                                     538-1
                                       577 Filed
                                           Filed 03/07/18
                                                 12/13/18 Page
                                                          Page 128
                                                               33 ofof49
                                                                       144
        Case 17-33550 Document 1040 Filed in TXSB on 12/21/17 Page 16 of 32




         K.     WHEREAS, on September 19, 2017, the Court entered the Order Approving: (I)

the Disclosure Statement; (JI) Procedures for the Solicitation and Tabulation of Votes to Accept

or Reject the Plan; and (III) Related Notice and Objection Procedures [Docket No. 714],

approving the Disclosure Statement and scheduling the hearing to consider confirmation of the

Plan.

         L.     WHEREAS, on September 29, 2017, the Debtors filed the Objection to Motion

for Allowance of Class Proof c~f General Unsecured and Priority Claims or, in the Alternative, to

Adopt a Noticing and Claims Procedure [Docket No. 754] (the "Objection"). On October 13,

2017, the Debtors filed their First through Fourth Omnibus Claim Objections [Docket Nos. 890-

893] (the "Claims Objections").

         M.     WHEREAS, the Parties have now agreed to terms to settle the Class Claim

Motion, the Objection and the Claims Objections, on the terms and conditions set for in this

Stipulation as follows:

                                          STIPULATION

     NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING, THE
PARTIES HEREBY AGREE AND STIPULATE AS FOLLOWS:

         1.    Recitals.   The foregoing recitals are incorporated herein by reference as if set

forth in full herein and are made an express part of this Stipulation.

        2.     Effective Date. The term "Effective Date" shall mean the date on which an order

entered by the Bankruptcy Court approving this Stipulation (the "Approval Order") becomes a

final non-appealable order.

        3.     Withdrawal of Class Claim Motion and Dismissal of the Hart Class Action. The

Class Claim Motion and the Class POCs shall all be deemed withdrawn with prejudice on the

Effective Date.     Within ten Business Days of the Effective Date, the Unpaid Wage


                                                  5
Case
  Case
     6:13-cv-06458-CJS-MWP
       6:13-cv-06458-CJS-MWPDocument
                              Document
                                     538-1
                                       577 Filed
                                           Filed 03/07/18
                                                 12/13/18 Page
                                                          Page 129
                                                               34 ofof49
                                                                       144
       Case 17-33550 Document 1040 Filed in TXSB on 12/21/17 Page 17 of 32




Representatives and the Employee Class Members shall voluntarily dismiss the Debtors and the

D&O Releasees (as defined in the Plan) from the Hart Class Action with prejudice.                               The

plaintiffs in the Hart Class Action, including the Unpaid Wage Representatives and the

Employee Class Members, shall limit any recovery against any remaining individual defendants

(including Raymond A. Blanchette, III, Kevin Cottingim, and Rodney Morris) in the Hart Class

Action to any available insurance.

         4.       Plan Support; Objection. The Unpaid Wage Representatives and Employee Class

Members shall support confirmation of the Plan subject to the terms and conditions of this

Stipulation and the Objection shall be deemed withdrawn with prejudice at the hearing on

confirmation of the Plan. The Approval Order shall resolve the Claims Objection.

         5.       Funding of Distributions for FLSA Claims. The Unpaid Wage Representatives

and the Employee Class Members hereby agree that any Employee Class Members who have or

could have asserted a claim (whether as an administrative expense, priority unsecured claim, or

prepetition claim) against any Debtor arising under any Federal and State Labor Laws based on

similar allegations as asserted by the Unpaid Wage Representatives (each an "FLSA Claim" and

collectively, the "FLSA Claims") shall share in $700,000 in the aggregate to be distributed, in

accordance with the priorities under the Bankruptcy Code (the "FLSA Claims Distribution

Amount"). 4 The FLSA Claims Distribution Amount shall be funded solely from the Debtors'

cash on hand as of the Effective Date that would otherwise have been considered part of the

Secured Lender Fund (as defined in the Plan), and paid to a trust established to distribute the



4
 For the avoidance of doubt, following the distribution of attorney's fees as provided in paragraph 9 and the service
awards of Seven Thousand Five Hundred Dollars ($7,500) to Unpaid Wage Representative Christopher Hart and
Two Thousand Five Hundred Dollars ($2,500) to Unpaid Wage Representative Lydarius Wiley as provided in
paragraph I 0, for services rendered on behalf of the Employee Class Members, any Employee Class Member that
has an administrative claim shall be paid first from FLSA Claims Distribution Amount, followed by any Employee
Class Member that has a priority claim, with the Employee Class Members that have general unsecured claims paid

                                                         6
Case
  Case
     6:13-cv-06458-CJS-MWP
       6:13-cv-06458-CJS-MWPDocument
                              Document
                                     538-1
                                       577 Filed
                                           Filed 03/07/18
                                                 12/13/18 Page
                                                          Page 130
                                                               35 ofof49
                                                                       144
       Case 17-33550 Document 1040 Filed in TXSB on 12/21/17 Page 18 of 32




FLSA Claims Distribution Amount to holders of valid FLSA Claims (the "Ignite FLSA Trust")

pursuant to a trust agreement that is reasonably acceptable in form and substance to the Parties.

Upon payment of the FLSA Claims Distribution Amount to the Ignite FLSA Trust, the Debtors'

obligation under the Settlement with the Committee to fund the GUC Trust from net sale

proceeds shall be reduced by $100,000 (i.e., from $800,000 to $700,000 in the aggregate), but no

other provision of the Settlement shall be deemed to be amended, modified, or waived by this

Stipulation. The Trustee of the Ignite FLSA Trust shall be [_ _ _ _ _ _ 5 (the "Ignite FLSA

Trustee").     For the avoidance of doubt, no Employee Class Member who has or could have

asserted an FLSA Claim shall be entitled to a distribution from the GUC Trust, the Secured

Lender Fund, or from any other asset or property of the Debtors on account of such FLSA Claim,

with their sole and exclusive recourse and remedy being payment from the FLSA Claims

Distribution Amount.

        6.       Approval of Stipulation.         Within five (5) business days after execution and

delivery of this Stipulation by all Parties, the Debtors shall file a motion in a form reasonably

acceptable to the Parties (the "9019 Motion") with the Bankruptcy Court to approve the

Stipulation.

        7.       Conditions Precedent.           The    following are conditions precedent to the

effectiveness of this Stipulation:

                 a.       The Bankruptcy Court enters the Approval Order and the Effective Date
                          of the Stipulation occurs; and

                 b.       The Plan is confirmed by the Bankruptcy Court and the Effective Date (as
                          defined in the Plan) under the Plan occurs.



pro rata from the remainder of the FLSA Claims Distribution Amount. All such payments, tax withholdings, and tax
reporting shall be made by the Ignite FLSA Trustee.
5
  Such Trustee to be designated by the Unpaid Wage Representatives subject to the reasonable consent of the
Liquidating Trustee and the GUC Trustee.

                                                       7
Case
  Case
     6:13-cv-06458-CJS-MWP
       6:13-cv-06458-CJS-MWPDocument
                              Document
                                     538-1
                                       577 Filed
                                           Filed 03/07/18
                                                 12/13/18 Page
                                                          Page 131
                                                               36 ofof49
                                                                       144
      Case 17-33550 Document 1040 Filed in TXSB on 12/21/17 Page 19 of 32



        8.     Releases.    Upon the Effective Date, except for the obligations under this

Stipulation, the Unpaid Wage Representatives and each of the Employee Class Members and any

employee who asserts an FLSA Claim shall, without further action, irrevocably and

unconditionally, fully, finally and forever waive, release, acquit and discharge each of the

Debtors (and their estates), the Committee, the Agent, each of the Lenders, the GUC Trust and

the GUC Trustee (as defined in the Plan) and their respective Related Parties (collectively, the

"Released Parties") from any claim (as that term is defined in section I 0 I (5) of the Bankruptcy

Code), obligation, suit, judgment, damages, demand, debt, right (including without limitation,

rights of indemnity, contribution, payment, and reimbursement), liability, or cause of action,

whether known or unknown, direct or indirect, liquidated or unliquidated, fixed or contingent,

foreseen or unforeseen, matured or unmatured, in law, equity, or otherwise, from the beginning

of time through the Effective Date. For purposes of this Stipulation, the term "Related Parties"

means, with respect to any person or entity, such person's or entity's predecessors, successors,

assigns and present and former affiliates (whether by operation of law or otherwise) and

subsidiaries, and each of their respective current and former officers, directors, principals,

employees, shareholders, members (including ex officio members), managers, managed accounts

or funds, management companies, fund advisors, advisory board members, partners, agents,

financial advisors, attorneys (excluding Brian Gershengorn, Melissa Osipoff, and Seth Kaufman

of Fisher & Phillips LLP and previously associated with Ogletree, Deakins, Nash, Smoak &

Stewart, P.C; Fisher & Phillips LLP; and Ogletree, Deakins, Nash, Smoak & Stewart, P.C.),

accountants, investment bankers, investment advisors, consultants, representatives, and other

professionals, in each case acting in such capacity at any time through the date hereof, provided




                                                8
Case
  Case
     6:13-cv-06458-CJS-MWP
       6:13-cv-06458-CJS-MWPDocument
                              Document
                                     538-1
                                       577 Filed
                                           Filed 03/07/18
                                                 12/13/18 Page
                                                          Page 132
                                                               37 ofof49
                                                                       144
      Case 17-33550 Document 1040 Filed in TXSB on 12/21/17 Page 20 of 32




that such persons or entities were retained by, employed by or affiliated with a Debtor on or after

June 6, 2017.

       9.       Attorneys' Fees, Costs and Expenses. From the FLSA Claims Distribution

Amount, the Ignite FLSA Trustee shall pay Thomas & Solomon LLP, counsel for Unpaid Wage

Representatives, attorneys' fees and costs and expenses in the amount to not exceed Two

Hundred and Eighty Thousand Dollars and No Cents ($280,000). Thomas & Solomon LLP shall

receive a Form 1099 for the payment.      Each of the Parties shall be responsible for its respective

costs and expenses (including, without limitation, attorneys' fees) incurred by it in negotiating,

drafting, and executing this Stipulation and shall not be responsible for the payment of any such

fees or costs incurred by any other party hereto.

        10.     Service Awards. From the FLSA Claims Distribution Amount, the Ignite FLSA

Trustee shall pay Seven Thousand Five Hundred Dollars ($7,500) to Unpaid Wage

Representative Christopher Hart, and Two Thousand Five Hundred Dollars ($2,500) for Unpaid

Wage Representative Lydarius Wiley, for services rendered on behalf of the Employee Class

Members.      These awards shall be in addition to any additional amount the Unpaid Wage

Representatives may be entitled to recover under this Stipulation from the FLSA Claims

Distribution Amount as an Employee Class Member.

       11.      Cooperation. Debtors, and the Liquidating Trustee as their successor in interest,

shall cooperate in providing information to the Ignite FLSA Trustee relevant to the subject

matter of this Stipulation. The Debtors shall disclose each location of the Debtors' books and

records and shall provide copies of any and all insurance policies (if any) that cover or

potentially cover the acts or omissions alleged in the Hart Class Action. Further, the Parties also




                                                    9
Case
  Case
     6:13-cv-06458-CJS-MWP
       6:13-cv-06458-CJS-MWPDocument
                              Document
                                     538-1
                                       577 Filed
                                           Filed 03/07/18
                                                 12/13/18 Page
                                                          Page 133
                                                               38 ofof49
                                                                       144
      Case 17-33550 Document 1040 Filed in TXSB on 12/21/17 Page 21 of 32




agree that the stay shall be lifted m the Hart Class Action for the limited purpose of the

resolution of the sanctions motion.

        12.    Successors and Assigns. This Stipulation shall be binding upon, and shall inure to

the benefit of each of the Debtors (and their estates), the Committee, the Agent, the Lenders, and

the Unpaid Wage Representatives, each of the Employee Class Members, and their respective

agents, employees, representatives, assigns, successors in interest, and attorneys, and shall be

binding and effective despite any conversion of, any of these bankruptcy cases to a case under

any other chapter of the Bankruptcy Code. Each of the Released Paiiies who is not named as a

Party hereto is an intended third-party beneficiary with respect to all provisions of this

Stipulation that apply to the Released Parties, as applicable, with full rights of enforcement as if

a Party hereto. Except as expressly set forth in this Stipulation, no other person or entity not a

Party hereto shall be deemed a third-party beneficiary of any provision of this Stipulation or shall

otherwise be entitled to enforce any provision hereof

        13.    No Assignment.      Each of the Parties represents and warrants that it has not

assigned or transferred any released matter or any right to consideration provided pursuant to this

Stipulation.

        14.    No Admission of Liability. The execution of this Stipulation is not, and may not

be construed or portrayed as, an admission of liability by any Party or as an admission of the

value or lack thereof of any claim or right held by any Party.

       15.     Joint Drafting. This Stipulation shall be deemed to have been jointly drafted by

the Pa1iies, and in construing or interpreting this Stipulation, no provision shall be construed or

interpreted for or against any Party because such provision or any other provision of the

Stipulation was purportedly prepared or requested by such Party.



                                                10
Case
  Case
     6:13-cv-06458-CJS-MWP
       6:13-cv-06458-CJS-MWPDocument
                              Document
                                     538-1
                                       577 Filed
                                           Filed 03/07/18
                                                 12/13/18 Page
                                                          Page 134
                                                               39 ofof49
                                                                       144
      Case 17-33550 Document 1040 Filed in TXSB on 12/21/17 Page 22 of 32




           16.   Counterparts. This Stipulation may be executed in counterparts, each of which

when so executed shall be deemed to be an original and all of which taken together shall

constitute one and the same Stipulation. Delivery of a signature page to this Stipulation by

facsimile or other electronic means shall be effective as delivery of the original signature page to

this Stipulation.

           17.   Entire Agreement. This Stipulation constitutes the entire agreement between the

Parties with respect to the transactions set forth herein and supersede all prior agreements,

covenants, arrangements, communications, representations or warranties made, whether oral or

written, by the Parties hereto or by any officer, employee or representative of any Party.

           18.   Amendments; Waivers.      This Stipulation may not be amended, modified or

waived in any manner except by a writing signed by each of the Parties or their respective

counsel and approved by order of the Bankruptcy Court. No waiver of any of the provisions of

this Stipulation shall be deemed or constitute a waiver of any other provision of this Stipulation,

whether or not similar, nor shall any waiver be deemed a continuing waiver. The failure of any

Party hereto to exercise any right, power, or remedy provided under this Stipulation or otherwise

available in respect hereof at law or in equity, or to insist upon compliance by any other Party

hereto with its obligations hereunder, and any custom or practice of the Parties at variance with

the terms hereof, shall not constitute a waiver by such Party of its right to exercise any such or

other right, power, or remedy or to demand such compliance.

           19.   Applicable Law.    This Stipulation shall be governed by and construed in

accordance with the laws of the State of Texas without regard to any law concerning the conflicts

of laws.




                                                1I
Case
  Case
     6:13-cv-06458-CJS-MWP
       6:13-cv-06458-CJS-MWPDocument
                              Document
                                     538-1
                                       577 Filed
                                           Filed 03/07/18
                                                 12/13/18 Page
                                                          Page 135
                                                               40 ofof49
                                                                       144
      Case 17-33550 Document 1040 Filed in TXSB on 12/21/17 Page 23 of 32



        20.    Paiiy Representations. Each Party and signatory to this Stipulation represents and

warrants, with respect to itself only, to each other Party that such Party or signatory has full

power, authority, and legal right and has obtained all approvals and consents necessary to

execute, deliver, and perform all actions required under this Stipulation, where applicable, has

obtained all authority, approvals, and consents necessary to act on behalf of such Party to

execute, deliver, and perform all actions required under this Stipulation.

       21.     Continuing Bankruptcy Court Jurisdiction.         The Bankruptcy Court shall retain

exclusive jurisdiction to hear and finally determine all disputes arising from or related to this

Stipulation, including the performance of the Paiiies' obligations hereunder. The Parties consent

to the Bankruptcy Court hearing and finally determining all such disputes. Further, the Parties

each agree to waive trial by jury in an action, proceeding, or counterclaim brought by or on

behalf of the Parties hereto with respect to any such dispute.




                                  [Remainder of page left blank]




                                                 12
Case
  Case
     6:13-cv-06458-CJS-MWP
       6:13-cv-06458-CJS-MWPDocument
                              Document
                                     538-1
                                       577 Filed
                                           Filed 03/07/18
                                                 12/13/18 Page
                                                          Page 136
                                                               41 ofof49
                                                                       144
        Case 17-33550 Document 1040 Filed in TXSB on 12/21/17 Page 24 of 32




      WHEREFORE, the Parties have agreed to this Stipulation as of November _ _ , 2017.

KING & SPALDING LLP                                 COLE SCHOTZ P.C.

Isl                                                 Isl
Edward L. Ripley (TX Bar No. 16935950)              Michael D. Warner (TX Bar No. 00792304)
1100 Louisiana Street, Suite 4000                   301 Commerce Street, Suite 1700
Houston, Texas 77002                                Foti Worth, TX 76102
Telephone: 713-751-3200                             Telephone: (817) 810-5265
Facsimile: 713-751-3290                             Facsimile: (817) 977-1611
Email: ERipley@kslaw.com                            Email: mwarner@coleschotz.com

-and-                                               -and-

Sarah R. Borders (admitted pro hac vice)            Bradford J. Sandler (admitted pro hac vice)
Jeffrey R. Dutson (admitted pro hac vice)           Pachulski Stang Ziehl & Jones LLP
Elizabeth T. Dechant (admitted pro hac vice)        919 North Market Street, 17th Floor
1180 Peachtree Street, NE                           Wilmington, DE 1980 I
Atlanta, Georgia 30309                              Telephone: (302) 652-4100
Telephone: 404-572-4600                             Email: bsandler@pszjlaw.com
Email: SBorders@kslaw.com
        JDutson@kslaw.com                           -and-
        EDechant@kslaw.com
                                                    Jeffrey N. Pomerantz (admitted pro hac vice)
Counsel for the Debtors and Debtors-in              Pachulski Stang Ziehl & Jones LLP
Possession                                          I 0 I 00 Santa Monica Blvd., 13th Floor
                                                    Los Angeles, CA 90067
                                                    Telephone: (310) 277-6910
                                                    Email: jpomerantz@pszjlaw.com

                                                    Counsel to the Official Committee of Unsecured
                                                    Creditors




                                               I3
Case
  Case
     6:13-cv-06458-CJS-MWP
       6:13-cv-06458-CJS-MWPDocument
                              Document
                                     538-1
                                       577 Filed
                                           Filed 03/07/18
                                                 12/13/18 Page
                                                          Page 137
                                                               42 ofof49
                                                                       144
        Case 17-33550 Document 1040 Filed in TXSB on 12/21/17 Page 25 of 32




PORTER HEDGES LLP                                  THOMAS & SOLOMON LLP

Isl                                                Isl
John F. Higgins                                    Jessica L. Lukasiewicz, Esq.
Eric M. English                                    Attorneys for Plaintiffs
I 000 Main Street, 36th Floor                      693 East A venue
Houston, Texas 77002                               Rochester, New York 14607
(713) 226-6000                                     Telephone: (585) 272-0540
(713) 226-6248 (fax)                               Email: j lukasiewicz@theemploymentattorneys.com
Email: jhiggins@porterhedges.com
       eenglish@porterhedges.com                   -and-

-and-                                              JACKSON WALKER, LLP
                                                   Patricia B. Tomasco, Esq.
Keith A. Simon                                     State Bar No. 01797600
David A. Hammerman                                 S.D.TX Bar No. 10542
Hugh K. Murtagh                                    1401 McKinney, Suite 1900
Latham & Watkins LLP                               Houston, Texas 770 I 0
885 Third Avenue                                   Email: ptomasco@jw.com
New York, NY 10022-4834
Telephone: (212) 906-1200                          Counsel to the Unpaid Wage Representatives and the
Facsimile: (212) 751-4864                          Employee Class Members
Email: david.hammerman@lw.com
       keith.simon@lw.com
       hugh.murtaugh@lw.com

Counsel to Credit Suisse AG,
Cayman Islands Branch, in its capacity as Agent to the Lenders




                                              14
Case
  Case
     6:13-cv-06458-CJS-MWP
       6:13-cv-06458-CJS-MWPDocument
                              Document
                                     538-1
                                       577 Filed
                                           Filed 03/07/18
                                                 12/13/18 Page
                                                          Page 138
                                                               43 ofof49
                                                                       144
    Case 17-33550 Document 1040 Filed in TXSB on 12/21/17 Page 26 of 32




                                 Exhibit A

 [TO INCLUDE NAMES REPS, ALL OPT-IN CLASS MEMBERS, AND ANY OTHER
   INDIVIDUALS FOR WHOM THOMAS & SOLOMON LLP FILED PROOFS OF
                              CLAIM]




                                    15
Case
  Case
     6:13-cv-06458-CJS-MWP
       6:13-cv-06458-CJS-MWPDocument
                              Document
                                     538-1
                                       577 Filed
                                           Filed 03/07/18
                                                 12/13/18 Page
                                                          Page 139
                                                               44 ofof49
                                                                       144
    Case 17-33550 Document 1040 Filed in TXSB on 12/21/17 Page 27 of 32




                                EXHIBIT B

                            PROPOSED ORDER
Case
  Case
     6:13-cv-06458-CJS-MWP
       6:13-cv-06458-CJS-MWPDocument
                              Document
                                     538-1
                                       577 Filed
                                           Filed 03/07/18
                                                 12/13/18 Page
                                                          Page 140
                                                               45 ofof49
                                                                       144
         Case 17-33550 Document 1040 Filed in TXSB on 12/21/17 Page 28 of 32




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:                                                      )        Chapter 11
                                                            )
IGNITE RESTAURANT GROUP, INC., et al., 1                    )        Case No. 17-33550
                                                            )
                                                            )        (Jointly Administered)
                 Debtors.                                   )


                 ORDER AUTHORIZING AND APPROVING STIPULATION
                            [Relates to Docket No. _ _ ]

          This Matter is before the Court on the Debtors' Motion.for Entry of an Order Authorizing

and Approving Stipulation (the "Motion") of the above captioned debtors and debtors in

possession (collectively, the "Debtors"). All capitalized terms used but not defined herein shall

have the meanings given to them in the Motion.

         The Cou1i has considered the Motion and the matters reflected in the record of the

hearing held on the Motion on February 8, 2018. It appears that the Court has jurisdiction over

this proceeding; that this is a core proceeding; that proper and adequate notice of the Motion has

been given; that no further notice is necessary; that the relief sought in the Motion is in the best

interests of the Debtors, their estates, and their creditors; and that good and sufficient cause

exists for such relief.




         1
            The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax
identification number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group - RSC LLC
(1791); Joe's Crab Shack, LLC (4189); Joe's Crab Shack -Redondo Beach, Inc. (5107); BHTT Entertainment, LLC
(9818); Ignite Restaurants - New Jersey, LLC (5907); Joe's Crab Shack- Maryland, LLC (5297); Joe's Crab Shack
- Anne Arundel MD, LLC (9318); Brick House Development, LLC (2944); JCS Monmouth Mall - NJ, LLC (3509);
JCS Development LLC (4235). The Debtors' service address is: I 0555 Richmond Avenue, Houston, Texas 77042.
Case
  Case
     6:13-cv-06458-CJS-MWP
       6:13-cv-06458-CJS-MWPDocument
                              Document
                                     538-1
                                       577 Filed
                                           Filed 03/07/18
                                                 12/13/18 Page
                                                          Page 141
                                                               46 ofof49
                                                                       144
      Case 17-33550 Document 1040 Filed in TXSB on 12/21/17 Page 29 of 32




        Accordingly, IT IS HEREBY FOUND AND ORDERED:

        1.      The Motion is GRANTED.

        2.      The Stipulation is approved and incorporated herein.

        3.     The settlement reflected in the Stipulation is reasonable, fair and equitable and in

the best interests of the Debtors and their estates.

        4.     The Debtors' approval of and consent to the Stipulation is hereby authorized, and

the terms and conditions of the Stipulation are binding on the Debtors and their estates.

        5.     The Stipulation is hereby approved and the Debtors are authorized to take all

actions reasonably necessary or appropriate to effectuate the Stipulation and the transactions

embodied therein.

       6.      The Court retains jurisdiction with respect to all matters arising from or related to

the interpretation or implementation of this order.

       7.      Counsel for the Debtors is directed to serve a copy of this Order on the Master

Service List within three (3) days of the entry of this Order and to file a certificate of service

with the Clerk of Court.

Dated: - - - - - -, 2018
       Houston, Texas
                                               THE HONORABLE DA YID R. JONES
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  2
Case
  Case
     6:13-cv-06458-CJS-MWP
       6:13-cv-06458-CJS-MWPDocument
                              Document
                                     538-1
                                       577 Filed
                                           Filed 03/07/18
                                                 12/13/18 Page
                                                          Page 142
                                                               47 ofof49
                                                                       144
    Case 17-33550 Document 1040 Filed in TXSB on 12/21/17 Page 30 of 32




                                EXHIBIT C

                              Notice of Hearing
Case
  Case
     6:13-cv-06458-CJS-MWP
       6:13-cv-06458-CJS-MWPDocument
                              Document
                                     538-1
                                       577 Filed
                                           Filed 03/07/18
                                                 12/13/18 Page
                                                          Page 143
                                                               48 ofof49
                                                                       144
         Case 17-33550 Document 1040 Filed in TXSB on 12/21/17 Page 31of32




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION
In re:                                      )   Chapter 11
                                                       )
IGNITE RESTAURANT GROUP, INC., et al., 4               )      Case No. 17-33550
                                                       )
                 Debtors.                              )      (Jointly Administered)


            NOTICE OF HEARING ON MOTION TO APPROVE STIPULATION

       PLEASE TAKE NOTICE that on December 21, 2017, the above-captioned debtors and
debtors in possession (collectively, the "Debtors") filed the Debtors' Motion for Entry of an
Order Authorizing and Approving Stipulation [Docket No._] (the "Motion") (capitalized terms
used but not defined herein shall have the meanings ascribed to them in the Motion). By the
Motion, the Debtors seek court approval of a settlement (the "Settlement") reached by and
among the Debtors, the Committee, the Agent, the Unpaid Wage Representatives Christopher
Hart and Lydarius Wiley, and the Employee Class Members.

           PLEASE TAKE         J<~URTHER     NOTICE that the Settlement provides for the
establishment of a trust for the payment of claims that have or could have been asserted (whether
as an administrative expense, priority unsecured claim, or prepetition claim) against any Debtor
arising under the Fair Labor Standards Act and similar state labor laws based on similar
allegations as asserted by the Unpaid Wage Representatives (collectively, the "FLSA Claims").

         PLEASE TAKE FURTHER NOTICE that the Settlement provides for the following
release:   Upon the Effective Date, except for the obligations under the Stipulation, the
Unpaid Wage Representatives and each of the Employee Class Members and any employee
who asserts an FLSA Claim shall, without further action, irrevocably and unconditionally,
fully, finally and forever waive, release, acquit and discharge each of the Debtors (and their
estates), the Committee, the Agent, each of the Lenders, the GUC Trust and the GUC
Trustee (as defined in the Plan) and their respective Related Parties from any claim (as
that term is defined in section 101(5) of the Bankruptcy Code), obligation, suit, judgment,
damages, demand, debt, right (including without limitation, rights of indemnity,
contribution, payment, and reimbursement), liability, or cause of action, whether known or
unknown, direct or indirect, liquidated or unliquidated, fixed or contingent, foreseen or

4
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal
    tax identification number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant
    Group - RSC LLC (1791); Joe's Crab Shack, LLC (4189); Joe's Crab Shack - Redondo
    Beach, Inc. (5107); BHTT Entertainment, LLC (9818); Ignite Restaurants - New Jersey, LLC
    (5907); Joe's Crab Shack - Maryland, LLC (5297); Joe's Crab Shack - Anne Arundel MD,
    LLC (9318); Brick House Development, LLC (2944); JCS Monmouth Mall - NJ, LLC (3509);
    JCS Development, LLC (4235). The Debtors' service address is: 10555 Richmond Avenue,
    Houston, Texas 77042.
Case
  Case
     6:13-cv-06458-CJS-MWP
       6:13-cv-06458-CJS-MWPDocument
                              Document
                                     538-1
                                       577 Filed
                                           Filed 03/07/18
                                                 12/13/18 Page
                                                          Page 144
                                                               49 ofof49
                                                                       144
      Case 17-33550 Document 1040 Filed in TXSB on 12/21/17 Page 32 of 32



unforeseen, matured or unmatured, in law, equity, or otherwise, from the beginning of time
through the Effective Date. For purposes of the Stipulation, the term "Related Parties"
means, with respect to any person or entity, such person's or entity's predecessors,
successors, assigns and present and former affiliates (whether by operation of law or
otherwise) and subsidiaries, and each of their respective current and former officers,
directors, principals, employees, shareholders, members (including ex officio members),
managers, managed accounts or funds, management companies, fund advisors, advisory
board members, partners, agents, financial advisors, attorneys (excluding Brian
Gershengorn, Melissa Osipoff, and Seth Kaufman of Fisher & Phillips LLP and previously
associated with Ogletree, Deakins, Nash, Smoak & Stewart, P.C; Fisher & Phillips LLP;
and Ogletree, Deakins, Nash, Smoak & Stewart, P.C.), accountants, investment bankers,
investment advisors, consultants, representatives, and other professionals, in each case
acting in such capacity at any time through the date hereof, provided that such persons or
entities were retained by, employed by or affiliated with a Debtor on or after June 6, 2017.

         PLEASE TAKE FURTHER NOTICE that the Motion seeks an order that could
adversely affect you, and a hearing to consider approval of the Motion will commence on
FEBRUARY 8, 2018 AT 2:00 P.M., prevailing Central Time (the "Hearing"), before the
Honorable David R. Jones, United States Bankruptcy Court for the Southern District of Texas,
515 Rusk A venue, Courtroom 400, Houston, Texas 77002 (the "Cowi"). The Hearing may be
continued from time to time by announcing such continuance in open court or otherwise, without
further notice to parties in interest. If you object to the relief set forth in the Motion, you must
file a response and send a copy to the Debtors. You must file and serve your response within
21 days of the date this was served on you. Your response must state why the Motion should
not be granted. If you do not file a timely response, the relief may be granted without further
notice to you. If you oppose the Motion and have not reached an agreement, you must attend the
Hearing. Unless the parties agree otherwise, the court may consider evidence at the Hearing and
may decide the Motion at the Hearing.

        PLEASE TAKE FURTHER NOTICE that the Motion is available free of charge by
visiting www.gardencitygroup.com/cases/IRG. You may also obtain copies of any pleadings
filed in these chapter 11 cases by visiting the Court's website at https://ecf.txsb.uscourts.gov in
accordance with the procedures and fees set forth therein.

Date: December 21, 2017
Houston, Texas                                KING & SPALDING LLP
                                              Edward L. Ripley
                                              Texas Bar No. 16935950
                                              1100 Louisiana Street, Suite 4000
                                              Houston, Texas 77002
                                              Telephone: 713-751-3200
                                              Facsimile: 713-751-3290
                                              Email: ERipley@kslaw.com

                                              COUNSEL FOR THE
                                              DEBTORS IN POSSESSION
